IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
ALONZO M. HEARD,

              Petitioner,

v.                                                     Case No. 5D18-1845
                                                                CORRECTED
STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed August 24, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

Alonzo Heard, Defuniak Springs, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the December 11, 2017

order denying Petitioner’s pro se motion for correction of illegal sentence, filed in

Case No. 48-2012-CF-016067-A-O in the Circuit Court in and for Orange County,

Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, EDWARDS and EISNAUGLE, JJ., concur.